Citation Nr: 0433790	
Decision Date: 12/22/04    Archive Date: 12/29/04

DOCKET NO.  94-18 362	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to a compensable evaluation for the residuals 
of a perforated left eardrum.

2.  Entitlement to a compensable evaluation for defective 
hearing.


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
March 1943 to January 1946.  

This matter comes before the Board of Veterans' Appeals 
(Board) by order of a United States Court of Appeals for 
Veterans Claims (Court) opinion on August 18, 2000, which 
vacated a May 1999 Board decision and remanded the case for 
additional development.  The issue initially arose from an 
April 1993 rating decision by the Philadelphia, Pennsylvania, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  The case was remanded for additional development in 
April 2001, December 2001, and October 2003.

The Board notes that in July 2004 the veteran's attorney was 
provided copies of VA medical reports and on August 24, 2004, 
he was granted an extension of time to September 29, 2004, to 
provide additional evidence in support of the claim.  As no 
subsequent correspondence has been submitted, the Board finds 
the case has been fully developed for appellate review.


FINDINGS OF FACT

1.  VA has made all reasonable efforts to assist the veteran 
in the development of his claims and has sufficiently 
notified him of the information and evidence necessary to 
substantiate these claims.

2.  The veteran's residuals of a perforated left eardrum are 
manifested by tympanosclerosis, without evidence of swelling, 
dryness, scaly or serous discharge, or itching requiring 
frequent and prolonged treatment.

3.  VA audiometric evaluations result in literal 
designations, under the criteria prior to June 10, 1999, of 
Level II hearing acuity in the right ear and Level I hearing 
acuity in the left ear.  

4.  VA audiometric evaluations result in literal 
designations, under the criteria after June 10, 1999, of 
Level II hearing acuity in the right ear and Level I hearing 
acuity in the left ear.


CONCLUSIONS OF LAW

1.  The requirements for a compensable rating for residuals 
of a perforated left eardrum have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.87, 
Diagnostic Code 6211 (effective before and after 
June 10, 1999).

2.  The requirements for a compensable rating for bilateral 
hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.85, 4.87, Tables VI, 
VII (effective before and after June 10, 1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) (codified at 38 U.S.C.A. § 5100 et seq.) became 
law.  Regulations implementing the VCAA have been published.  
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2004).  The 
VCAA and the implementing regulations apply in the instant 
case.  A review of the record shows the veteran was notified 
of the VCAA as it applies to his claims by correspondence 
dated in January 2002 and January 2004.  

The Board finds that any defect with respect to the timing of 
the VCAA notice requirement was harmless error.  While the 
notice provided to the veteran in January 2004 was not given 
prior to the first agency or original jurisdiction (AOJ or 
RO) adjudication of the claims, the notice was provided by 
the AOJ prior to the final transfer of the veteran's case to 
the Board.  The issues on appeal were also re-adjudicated and 
a supplemental statement of the case was provided to the 
veteran in May 2004.  The veteran has been provided every 
opportunity to submit evidence and argument in support of his 
claims, and to respond to VA notices.  

A VCAA notice consistent with 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  

In this case, the January 2004 VCAA notice letter generally 
informed the veteran of the evidence not of record that was 
necessary to substantiate his claims and identified which 
parties were expected to provide such evidence.  Although the 
letter did not specifically address the VCAA "fourth 
element," the Board finds that the veteran was otherwise 
fully notified of the need to give to VA any evidence 
pertaining to his claims.  In fact, 38 C.F.R. § 3.159(b)(1), 
which includes this "fourth element," was cited in the 
August 2003 statement of the case.  In light of the actual 
notice provided, the Board finds that any content deficiency 
in the January 2004 notice letter was non-prejudicial error.  
The veteran has been provided every opportunity to submit 
evidence and argument in support of his claims, and to 
respond to VA notice.  Therefore, to decide the appeal would 
not be prejudicial error.  See VAOPGCPREC 7-2004 (July 16, 
2004).

All the VCAA requires is that the duty to notify be 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  Here, because each of 
the content requirements of a VCAA notice has been fully 
satisfied, any error in not providing a single notice to the 
veteran covering all content requirements is harmless error.  

The revised VCAA duty to assist requires that VA make 
reasonable efforts to assist the claimant in obtaining 
evidence necessary to substantiate a claim.  See 38 C.F.R. 
§ 3.159.  In this case, the veteran's service medical records 
and all identified and authorized post-service medical 
records relevant to the issues on appeal have been requested 
or obtained.  Therefore, the Board finds further attempts to 
obtain additional evidence would be futile.  

In claims for disability compensation the VCAA duty to assist 
requires VA provide medical examinations or obtain medical 
opinions when necessary for an adequate decision.  The Board 
notes that specific VA medical opinions pertinent to the 
issues on appeal were obtained, including in May 2004, and 
that the available medical evidence is sufficient for 
adequate determinations of the issues on appeal.  Therefore, 
the Board finds the duty to assist and duty to notify 
provisions of the VCAA have been fulfilled.  

Increased Rating Claims
Factual Background

Service medical records show the veteran sustained a ruptured 
left eardrum in May 1945 secondary to an explosion.  An 
August 1945 report noted a healed eardrum.

A March 1952 rating decision established service connection 
for residuals of a perforated left eardrum.  A 0 percent 
disability rating was assigned.  In a March 1965 rating 
decision service connection was established for defective 
hearing and a 0 percent rating was assigned.  Service 
connection was established for tinnitus and a 10 percent 
rating assigned in January 1982.  The Board denied claims for 
increased rating for residuals of a perforated left eardrum 
and defective hearing in May 1983.

On VA audiological evaluation in May 1990, pure tone 
thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
Average
RIGHT
25
30
50
80
46
LEFT
25
25
35
45
33

Speech audiometry revealed speech recognition ability of 100 
percent in the right ear and of 100 percent in the left ear.

On VA audiological evaluation in March 1991, pure tone 
thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
Average
RIGHT
25
30
50
70
44
LEFT
25
25
35
50
34

Speech audiometry revealed speech recognition ability of 94 
percent in the right ear and of 94 percent in the left ear.

Private medical records dated in June 1992 show that 
examination of the left ear revealed a healed posterior 
central perforation.  There was no evidence of fluid or 
infection.

On VA audiological evaluation in  October 1992, pure tone 
thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
Average
RIGHT
25
35
55
85
50
LEFT
25
30
35
65
39

Speech audiometry revealed speech recognition ability of 96 
percent in the right ear and of 96 percent in the left ear.

VA ear disease examination in January 1993 included diagnoses 
of defective hearing, bilateral tinnitus, and labyrinthitis.  
The examiner noted the veteran complained of drainage from 
the ear over the years and that he had developed a problem 
with balance.

On VA audiological evaluation in January 1993, pure tone 
thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
Average
RIGHT
30
25
50
80
46
LEFT
25
25
30
55
34

Speech audiometry revealed speech recognition ability of 88 
percent in the right ear and of 88 percent in the left ear.

At his personal hearing in October 1993 the veteran 
complained of dizziness that caused him to fall down and 
intermittent infections in his left ear.  He stated that he 
used two different types of hearing aids.  He reported 
crusting or oozing out of his left ear and indicated that he 
had experienced a rash on that ear.

VA treatment records dated in December 1993 revealed the 
veteran's tympanic membranes were intact.

On VA audiological examination in February 1994 the examiner 
noted the veteran had a major problem with balance secondary 
to middle ear disorder.  There was an old perforation of the 
left drum with fluid collection observed behind both drums.  
There were no present acute or chronic infections.  The 
examiner noted that the neurological deficit consisted of 
middle ear disease with problems with balance and bilateral 
tinnitus.  The diagnoses included labyrinthitis, defective 
hearing, and bilateral tinnitus.

On VA audiological evaluation in February 1994, pure tone 
thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
Average
RIGHT
20
25
55
70
43
LEFT
20
25
30
55
33

Speech audiometry revealed speech recognition ability of 98 
percent in the right ear and of 94 percent in the left ear.

On VA audiological evaluation in March 1994, pure tone 
thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
Average
RIGHT
30
20
50
60
40
LEFT
25
25
30
55
34

Speech audiometry revealed speech recognition ability of 96 
percent in the right ear and of 100 percent in the left ear.  
The veteran reported he could not tolerate a tympanometry on 
the left ear due to severe pain with the change of pressure.

VA records show the veteran underwent electronystagmogram in 
March 1994.  The veteran reported dizziness and loss of 
balance if he turned to the left, once a week, lasting for 3-
5 minutes, over the previous 20 years.  He reported that 
sometimes he had nausea and vomiting.  The examiner's 
impression was incomplete examination because the veteran 
would not allow certain tests to be completed.  The examiner 
reported that completed tests were essentially within normal 
limits and did not suggest central vestibular dysfunction.

An April 1994 radiology report noted fairly advanced 
degenerative changes to the veteran's temporomandibular 
joints.

On VA audiological evaluation in October 1994, pure tone 
thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
Average
RIGHT
25
25
50
70
43
LEFT
20
25
30
55
33

Speech audiometry revealed speech recognition ability of 94 
percent in the right ear and of 94 percent in the left ear.

VA ear disease examination in October 1994 revealed scarring 
of both drums with a perforation of the left drum, but no 
acute or chronic infections.  There was no neurological 
deficit, aside from tinnitus.  Diagnoses were defective 
hearing and bilateral constant tinnitus.

On VA audiological evaluation in November 1996, pure tone 
thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
Average
RIGHT
35
35
60
70
50
LEFT
35
35
40
60
43

Speech audiometry revealed speech recognition ability of 88 
percent in the right ear and of 96 percent in the left ear.

On VA audiological evaluation in November 1997, pure tone 
thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
Average
RIGHT
30
30
50
75
46
LEFT
25
35
35
65
40

Speech audiometry revealed speech recognition ability of 96 
percent in the right ear and of 96 percent in the left ear.

On VA audiological evaluation in May 1998, pure tone 
thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
Average
RIGHT
35
35
60
75
52
LEFT
35
35
40
75
48

Speech audiometry revealed speech recognition ability of 98 
percent in the right ear and of 98 percent in the left ear.

At his VA examination in May 1998 the veteran stated that his 
ear infection was associated with the left tympanic membrane 
perforation.  An examination revealed the left tympanic 
membrane was perforated and had scar tissue.  There was no 
sign of abnormality in the tympanum areas, no mastoid 
tenderness, and no sign of active infection in the middle or 
inner ears.  The diagnoses included history of head trauma 
with left tympanic membrane perforation due to a land mine 
explosion; bilateral, high-frequency, sensorineural hearing 
loss; chronic tinnitus; episodic vertigo; bilateral 
tympanosclerosis; and status-post left ear infection.

VA treatment records dated in July 1998 show the veteran 
complained of recurrent left ear irritation with a history of 
infection.  The examiner noted redness of the left ear.  The 
diagnosis was mild external otitis.  Medication was 
prescribed with instructions to put drops in the left ear.

On VA audiological evaluation in August 1998, pure tone 
thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
Average
RIGHT
35
35
55
70
49
LEFT
30
35
35
60
40

Speech audiometry revealed speech recognition ability of 84 
percent in the right ear and of 92 percent in the left ear.

At his personal hearing in July 2001 the veteran testified 
that his hearing loss caused problems with his duties as a 
service organization officer and that his spouse complained 
that the volume of his television was too loud.  He reported 
that he experienced some "discharge" from his left ear that 
was sometimes liquid and sometimes dry.  He stated he cleaned 
the ear with a cotton swab in the mornings and that in the 
past it used to spill out on his pillow.  He stated the 
disorder had always cleared up by the time he appeared for 
his medical appointments.  He described these episodes as 
occurring about once every five to six weeks.  

VA treatment records dated in January 2002 show the veteran 
complained of an intermittent left earache and left-sided 
face numbness.  

On VA audiological evaluation in March 2002, pure tone 
thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
Average
RIGHT
45
45
60
70
55
LEFT
35
40
40
65
45

Speech audiometry revealed speech recognition ability of 96 
percent in the right ear and of 98 percent in the left ear.  

VA ear disease examination in March 2002 noted cerumen 
impaction in the left external canal, but no evidence of 
edema or discharge.  The tympanic membranes were intact, but 
with sclerotic changes.  The tympanum and mastoids were 
normal.  

In a September 2002 rating decision the RO, in pertinent 
part, denied reopening the veteran's claims for entitlement 
to service connection for dizziness/vertigo and otitis media.  
The veteran was notified of these determinations, but did not 
appeal.

On VA audiological evaluation in July 2003, pure tone 
thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
Average
RIGHT
45
55
65
80
61
LEFT
30
45
65
65
51

Speech audiometry revealed speech recognition ability of 98 
percent in the right ear and of 98 percent in the left ear.  
An otoscopic examination revealed external auditory canals to 
be free and clear of excessive cerumen and foreign debris.  
The tympanic membranes were intact, but appeared to be 
scarred.  

At his VA ear disease examination in July 2003 the veteran 
complained of periods of dizziness, loss of balance, and 
disturbance of gait.  He also complained of intermittent 
sharp pains in the left ear that lasted from one to two 
minutes, but denied any recurrent discharge from the ears.  
It was noted he used hearing aids for each ear.  The examiner 
noted the veteran's external canals were patent and clean 
with no evidence of inflammation, edema, scaling, or 
discharge.  The tympanic membranes were intact, but with 
diffuse areas of patchy, white scar tissue present 
bilaterally.  There was no evidence of cholesteatoma, aural 
polyps, or active infection of the external, middle, or inner 
ears.  The diagnoses included bilateral sensorineural hearing 
loss, chronic tinnitus, episodic vertigo, and residuals of 
left tympanic membrane perforation including tympanosclerosis 
and tinnitus.

On VA audiological evaluation in May 2004, pure tone 
thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
Average
RIGHT
45
55
65
80
61
LEFT
30
45
65
75
54

Speech audiometry revealed speech recognition ability of 94 
percent in the right ear and of 96 percent in the left ear.  
The examiner noted that there appeared to be little, if any, 
present manifestation of his previous tympanic membrane 
perforation.  It was noted his complaints of pain were likely 
referable to his temporomandibular joint syndrome and not to 
his perforation injury.  There was no evidence of recurrent 
otalgia, other than occasional cerumen build-up.  

VA ear disease examination in May 2004 revealed the veteran's 
tympanic membranes were clear and intact.  The ear canals 
were patent and the pinnae were normal.  The examiner stated 
he did not believe the veteran's vertigo was related to 
military service nor to the injury he received during 
service.

In a June 2004 statement in support of his claim the veteran 
expressed disagreement with the VA medical findings as to his 
ability to hear.  He also re-asserted his complaints of 
intermittent ear pain.  

Analysis

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.1 (2004).

It is the responsibility of the rating specialist to 
interpret reports of examination in the light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability present.  38 C.F.R. § 4.2 
(2004).

Consideration of factors wholly outside the rating criteria 
constitutes error as a matter of law.  Massey v. Brown, 7 
Vet. App. 204, 207-08 (1994).  Evaluation of disabilities 
based upon manifestations not resulting from service-
connected disease or injury and the pyramiding of ratings for 
the same disability under various diagnoses is prohibited.  
38 C.F.R. § 4.14 (2004).

When there is a question as to which of two evaluations to 
apply, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating, otherwise the lower rating shall be 
assigned.  38 C.F.R. § 4.7 (2004).

The Board also notes that during this appeal the Rating 
Schedule was revised with respect to the regulations 
applicable to hearing impairment and other diseases of the 
ear.  This change became effective June 10, 1999.  64 Fed. 
Reg. 25208, 25209 (1999) (codified at 38 C.F.R. §§ 4.85-
4.87).

VA's General Counsel, in a precedent opinion, has held that 
when a new regulation is issued while a claim is pending 
before VA, unless clearly specified otherwise, VA must apply 
the new provision to the claim from the effective date of the 
change as long as the application would not produce 
retroactive effects.  VAOPGCPREC 7-2003 (Nov. 19, 2003).  The 
revised amended versions may only be applied as of their 
effective date and, before that time, only the former version 
of the regulation may be applied.  VAOPGCPREC 3-2000 (Apr. 
10, 2000).

Residuals of a Perforated Left Eardrum

The Ratings Schedule provides a 0 percent rating for 
perforation of the tympanic membrane.  See 38 C.F.R. § 4.87, 
Diagnostic Code 6211 (effective before and after 
June 10, 1999).  

Based upon the evidence of record, the Board finds the 
veteran is properly rated under Diagnostic Code 6211 and that 
there is no evidence of swelling, dryness, scaly or serous 
discharge, or itching requiring frequent and prolonged 
treatment as to warrant consideration of a compensable 
evaluation under alternative rating criteria.  In fact, the 
May 2004 VA examiner noted there appeared to be little, if 
any, manifestation of the veteran's previous tympanic 
membrane perforation.  Therefore, entitlement to a 
compensable rating is not warranted.

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).  Here, the Board finds 
the preponderance of the evidence is against the veteran's 
claim. 

Hearing Loss

The United States Court of Appeals for Veterans Claims 
(Court) has held that the assignment of disability ratings 
for hearing impairment are to be derived by the mechanical 
application of the Rating Schedule to the numeric 
designations assigned after audiometry evaluations are 
rendered.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).  

Prior to June 10, 1999, evaluations of bilateral defective 
hearing ranged from noncompensable to 100 percent based on 
organic impairment of hearing acuity as measured by the 
results of controlled speech discrimination tests together 
with the average hearing threshold level as measured by pure 
tone audiometry tests in the frequencies 1000, 2000, 3000 and 
4000 cycles per second, with 11 auditory acuity levels 
designated from Level I for essentially normal acuity through 
Level XI for profound deafness.  38 C.F.R. §§ 4.85, 4.87, 
Diagnostic Codes 6100 to 6110 (effective before 
June 10, 1999).  

The revised Rating Schedule provides a table for ratings 
purposes (Table VI) to determine a Roman numeral designation 
(I through XI) for hearing impairment, established by a 
state-licensed audiologist including a controlled speech 
discrimination test (Maryland CNC), and based upon a 
combination of the percent of speech discrimination and the 
puretone threshold average which is the sum of the puretone 
thresholds at 1000, 2000, 3000 and 4000 Hertz, divided by 
four.  See 38 C.F.R. § 4.85 (effective after June 10, 1999).  
Table VII is used to determine the percentage evaluation by 
combining the Roman numeral designations for hearing 
impairment of each ear.  Id.  

In this case, VA audiometric evaluations, including the most 
recent findings reported in May 2004, revealed for VA 
purposes Level II hearing acuity in the right ear and Level I 
hearing acuity in the left ear.  See 38 C.F.R. §§ 4.85, Table 
VI.  These findings are consistent with audiometric 
evaluations conducted throughout the course of this appeal, 
but do not warrant a compensable disability rating.  See 
38 C.F.R. § 4.85, Table VII.  No competent evidence 
demonstrating a more severe hearing loss has been submitted.  
Therefore, the Board finds entitlement to a higher rating for 
bilateral hearing loss is not warranted.

The Board has considered all potentially applicable 
provisions of 38 C.F.R. Parts 3 and 4, whether or not they 
have been raised by the veteran or his representative, as 
required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
In this case, the Board finds no provision upon which to 
assign any higher rating. 

The Board also finds there is no evidence of any unusual or 
exceptional circumstances, such as marked interference with 
employment or frequent periods of hospitalization related to 
this service-connected disorder, that would take the 
veteran's case outside the norm so as to warrant an 
extraschedular rating.  Therefore, referral by the RO to the 
Chief Benefits Director of VA's Compensation and Pension 
Service, under 38 C.F.R. § 3.321, is not warranted.  See 
Bagwell v. Brown, 9 Vet. App. 337 (1996).  The preponderance 
of the evidence is against the veteran's claim.


ORDER

Entitlement to a compensable evaluation for the residuals of 
a perforated left eardrum is denied.

Entitlement to a compensable evaluation for defective hearing 
is denied.



	                        
____________________________________________
	Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



